Exhibit 10.7
EXECUTION COPY

     
DATE:
  September 24, 2009
 
   
TO:
  Gaylord Entertainment Company
 
  One Gaylord Drive
 
  Nashville, Tennessee 37214
ATTENTION:
  General Counsel
TELEPHONE:
  (615) 316-6000
FACSIMILE:
  (615) 316-6854
 
   
FROM:
  Citibank N.A.
 
  390 Greenwich Street
 
  New York, NY 10013
ATTENTION:
  Equity Derivatives
TELEPHONE:
  (212) 723-7357
FACSIMILE:
  (212) 723-8328
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  [     ]

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Citibank N.A.
(“Citi”) and Gaylord Entertainment Company (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between Citi and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Citi and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty with a “Threshold Amount” of U.S.$35 million and with such other
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:
General:

     
Trade Date:
  September 24, 2009.
 
   
Effective Date:
  September 29, 2009.
 
   
Components:
  The Transaction will be divided into individual Components, each

1



--------------------------------------------------------------------------------



 



     
 
  with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  Citi.
 
   
Shares:
  The common stock, par value USD $.01 per share, of Counterparty.
 
   
Number of Warrants:
  For each Component, as provided in Annex C to this Confirmation.
 
   
Strike Price:
  As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The New York Stock Exchange.
 
   
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  Citi. The Calculation Agent shall, upon written request by the Counterparty,
provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
 
   
Procedure for Exercise:
   
 
   
     In respect of any Component:
   
 
   
Expiration Date:
  As provided in Annex C to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding

2



--------------------------------------------------------------------------------



 



     
 
  anything to the contrary in this Confirmation or the Equity Definitions, the
Relevant Price for the Expiration Date shall be the prevailing market value per
Share determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” has the meaning provided in Annex B to this
Confirmation.
 
   
Automatic Exercise:
  Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof, and by replacing the words “or
(iii) an Early Closure.” with “(iii) an Early Closure or (iv) a Regulatory
Disruption, in each case that the Calculation Agent determines is material.”
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
Regulatory Disruption:
  Any event that Citi, in its reasonable discretion, determines makes it
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Citi, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M and/or analyzing Citi as if Citi were the
Issuer or an affiliated purchaser of the Issuer), for Citi to refrain from or
decrease any market activity in connection with the Transaction. Citi shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it.
 
   
Settlement Terms:
   
 
   
     In respect of any Component:
   

3



--------------------------------------------------------------------------------



 



     
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to Citi a number of Shares
equal to the Net Share Amount for such Settlement Date to the account specified
by Citi, and cash in lieu of any fractional shares valued at the Relevant Price
for the Valuation Date corresponding to such Settlement Date. If, in the good
faith reasonable judgment of Citi based on the advice of counsel, the Shares
deliverable hereunder would not be immediately freely transferable by Citi under
Rule 144 (“Rule 144”) under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) or any successor provision, then Citi may elect to either
(x) accept delivery of such Shares notwithstanding the fact that such Shares are
not immediately freely transferable by Citi under Rule 144 or any successor
provision or (y) require that such delivery take place pursuant to the
provisions set forth opposite the caption “Registration/Private Placement
Procedures” below.
 
   
Net Share Amount:
  For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant Price.
 
   
Relevant Price:
  On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page GET.N <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).
 
   
Settlement Currency:
  USD.
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.
 
   
Dividends:
   
 
   
     In respect of any Component:
   

4



--------------------------------------------------------------------------------



 



     
Dividend Adjustments:
  Counterparty agrees to notify Citi promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend occurs at any time from, but excluding, the Trade Date to,
and including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent shall make such
adjustments to the Strike Price and/or the Number of Warrants as it deems
appropriate to preserve for the parties the intended economic benefits of the
Transaction.
 
   
Adjustments:
   
 
   
     In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
“material” and by adding the words “or the Transaction” after the words
“theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in expected volatility, expected dividends, expected correlation,
expected stock loan rate and expected liquidity relative to the relevant Share.
 
   
Extraordinary Events:
   
 
   
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.
 
   
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Counterparty and the issuer of the Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Citi that Citi has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Citi to continue
as a party to the Transaction, as adjusted under Section 12.2(e)(i) of the
Equity Definitions, and to preserve its hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Citi, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in

5



--------------------------------------------------------------------------------



 



     
 
  Section 12.2(e)(ii) of the Equity Definitions shall apply.
 
   
 
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in expected
volatility, expected dividends, expected correlation, expected stock loan rate
or expected liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3)”.
 
   
Announcement Event:
  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of a potential Announcement Date of a Merger Event or
Tender Offer, if the Merger Date or Tender Offer Date does not, or is not
anticipated to, occur on or prior to the Expiration Date for, or any earlier
termination of, the relevant Component.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
(c) Share-for-Combined:
  Component Adjustment.
 
   
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”.
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-

6



--------------------------------------------------------------------------------



 



     
 
  listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would otherwise have been a Delisting will have
the consequence specified for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Inapplicable
 
   
Insolvency Filing:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  200 basis points per annum
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  25 basis points per annum
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Hedging Party:
  Citi for all applicable Additional Disruption Events
 
   
Determining Party:
  Citi for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

7



--------------------------------------------------------------------------------



 



Mutual Representations: Each of Citi and Counterparty represents and warrants
to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty shall provide written notice to Citi within 24 hours of
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Citi in
connection with this Transaction.     (ii)   (A) Counterparty is acting for its
own account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Citi or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Citi or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.

8



--------------------------------------------------------------------------------



 



  (iii)   Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (iv)   Counterparty’s filings under the Securities Act, the
Exchange Act, and other applicable securities laws that are required to be filed
have been filed and, as of the respective dates thereof and as of the date of
this representation, there is no misstatement of material fact contained therein
or omission of a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.     (v)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, Counterparty has not violated, and shall not
directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act and the regulations
promulgated thereunder, including Rule 13e-1 and Rule 13e-4 under the Exchange
Act) in connection with the Transaction.     (vi)   The representations and
warranties of Counterparty set forth in Section 3 of the Agreement and Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
Citi Bank Securities Inc. as representative of the initial purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date, and are hereby deemed to be repeated to Citi as of such
dates as if set forth herein.     (vii)   The Shares issuable upon exercise of
all Warrants (the “Warrant Shares”) have been duly authorized and, when
delivered pursuant to the terms of such Transaction, shall be validly issued,
fully-paid and non-assessable, and such issuance of the Warrant Shares shall not
be subject to any preemptive or similar rights and shall, upon such issuance, be
accepted for listing or quotation on the Exchange.     (viii)   Counterparty is
not as of the Trade Date and as of the date on which Counterparty delivers any
Termination Delivery Units, and shall not be after giving effect to the
transactions contemplated hereby, “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)).     (ix)   Counterparty is not, and after giving
effect to the transactions contemplated hereby will not be, an “investment
company” as such term is defined in the Investment Company Act.     (x)  
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Citi is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150 (or under any successor statement), EITF Issue
No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s
Liabilities & Equity Project, or under any other accounting guidance.     (xi)  
Counterparty understands, agrees and acknowledges that no obligations of Citi to
it hereunder, if any, shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Citi or any
governmental agency.     (xii)   Counterparty shall deliver to Citi an opinion
of counsel, dated as of the Trade Date, and reasonably acceptable to Citi in
form and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and such other matters as Citi may reasonably request.

9



--------------------------------------------------------------------------------



 



  (xiii)   On each anniversary of the Trade Date, Counterparty shall deliver to
Citi an officer’s certificate, signed by an authorized officer, stating the
number of Available Shares (as defined in the provision titled “Limitation On
Delivery of Shares” below).

Miscellaneous:
Effectiveness. If, on or prior to the Effective Date, Citi reasonably determines
that it is advisable to cancel the Transaction because of concerns that Citi’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Citi and Counterparty shall be transmitted exclusively
through Agent.
Status of Claims in Bankruptcy. Citi acknowledges and agrees that this
Confirmation is not intended to convey to Citi rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Citi’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Citi’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Citi is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Citi is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Citi any amount in connection
with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in Section
5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination Event

10



--------------------------------------------------------------------------------



 



of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the
Agreement that in the case of either (x) or (y) resulted from an event or events
outside Counterparty’s control) (a “Counterparty Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Counterparty Payment Obligation by delivery of Termination Delivery Units (as
defined below) by giving irrevocable telephonic notice to Citi, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Early Termination Date or other date the
transaction is terminated, as applicable (“Notice of Counterparty Termination
Delivery”); provided that if Counterparty does not elect to satisfy the
Counterparty Payment Obligation by delivery of Termination Delivery Units, Citi
shall have the right, in its sole discretion, to require Counterparty to satisfy
the Counterparty Payment Obligation by such delivery. Within a commercially
reasonable period of time following receipt of a Notice of Counterparty
Termination Delivery, Counterparty shall deliver to Citi a number of Termination
Delivery Units having a cash value equal to the amount of such Counterparty
Payment Obligation (such number of Termination Delivery Units to be delivered to
be determined by the Calculation Agent as the number of whole Termination
Delivery Units that could be sold over a commercially reasonable period of time
to generate proceeds equal to the cash equivalent of such payment obligation).
In addition, if, in the good faith reasonable judgment of Citi, for any reason,
the Termination Delivery Units deliverable pursuant to this paragraph would not
be immediately freely transferable by Citi under Rule 144 or any successor
provision, then Citi may elect either to (x) accept delivery of such Termination
Delivery Units notwithstanding any restriction on transfer or (y) require that
such delivery take place pursuant to the provisions set forth opposite the
caption “Registration/Private Placement Procedures” below. If the provisions set
forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (modified as described above) and 9.12 of the Equity Definitions
shall be applicable, except that all references to “Shares” shall be read as
references to “Termination Delivery Units”.
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
Delivery or Receipt of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to cash settle this
Transaction, except in circumstances where such cash settlement is within
Counterparty’s control (including, without limitation, where Counterparty elects
to deliver or receive cash, where Counterparty fails timely to provide the
Notice of Counterparty Termination Delivery, or where Counterparty has made
Private Placement Settlement unavailable due to the occurrence of events within
its control ) or in those circumstances in which holders of the Shares would
also receive cash.
Registration/Private Placement Procedures. If, in the reasonable opinion of
Citi, following any delivery of Shares or Termination Delivery Units to Citi
hereunder, such Shares or Termination Delivery Units would be in the hands of
Citi subject to any applicable restrictions with respect to any registration or
qualification requirement or prospectus delivery requirement for such Shares or
Termination Delivery Units pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in
Rule 144) (such Shares or Termination Delivery Units, “Restricted Shares”), then
delivery of such Restricted Shares shall be effected pursuant to either clause
(i) or (ii) of Annex A hereto at the election of Counterparty, unless waived by
Citi. Notwithstanding the foregoing, solely in respect of any Warrants exercised
or deemed exercised on any Exercise Date, Counterparty shall elect, prior to the
first Settlement Date for the first

11



--------------------------------------------------------------------------------



 



Exercise Date, a Private Placement Settlement (as defined in Annex A hereto) or
Registration Settlement (as defined in Annex A hereto) for all deliveries of
Restricted Shares for all such Exercise Dates which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) of Annex A hereto shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement Settlement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder. If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.
Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Citi is not then an affiliate, as such term is used in Rule 144, of Counterparty
and has not been such an affiliate of Counterparty for 90 days (it being
understood that Citi shall not be considered such an affiliate of Counterparty
solely by reason of its right to receive Shares pursuant to a Transaction
hereunder), any Shares or Termination Delivery Units delivered hereunder at any
time after one year from the Premium Payment Date shall be eligible for resale
under Rule 144 or any successor provision, and Counterparty agrees to promptly
remove, or cause the transfer agent for such Shares or Termination Delivery
Units to remove, any legends referring to any restrictions on resale under the
Securities Act from the certificates representing such Shares or Termination
Delivery Units. Counterparty further agrees that with respect to any Shares or
Termination Delivery Units delivered hereunder at any time after 6 months from
the Premium Payment Date but prior to 1 year from the Premium Payment Date, to
the extent that Counterparty then satisfies the current information requirement
of Rule 144, Counterparty shall promptly remove, or cause the transfer agent for
such Shares or Termination Delivery Units to remove, any legends referring to
any such restrictions or requirements from the certificates representing such
Share or Termination Delivery Units upon delivery by Citi to Counterparty or
such transfer agent of any customary seller’s and broker’s representation
letters in connection with resales of such Shares or Termination Delivery Units
pursuant to Rule 144, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Citi. Counterparty further agrees and acknowledges that Citi shall run
a holding period under Rule 144 with respect to the Warrants and/or any Shares
or Termination Delivery Units delivered hereunder notwithstanding the existence
of any other transaction or transactions between Counterparty and Citi relating
to the Shares. Counterparty further agrees that Shares or Termination Delivery
Units delivered hereunder prior to the date that is 6 months from the Premium
Payment Date may be freely transferred by Citi to its affiliates, and
Counterparty shall effect such transfer without any further action by Citi.
Notwithstanding anything to the contrary herein, Counterparty agrees that any
delivery of Shares or Termination Delivery Units shall be effected by book-entry
transfer through the facilities of the Clearance System if, at the time of such
delivery, the certificates representing such Shares or Termination Delivery
Units would not contain any restrictive legend as described above.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 or any successor rule are amended, or the applicable interpretation
thereof by the Securities and Exchange Commission or any court changes after the
Trade Date, the agreements of Counterparty herein shall be deemed modified to
the extent necessary, in the opinion of outside counsel of Counterparty, to
comply with Rule 144, including Rule 144(b) or any successor provision, as in
effect at the time of delivery of the relevant Shares or Termination Delivery
Units.
No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the earlier of the December 7, 2009 and the day on
which Citi has informed Counterparty in writing that Citi has completed all
purchases or sales of Shares or other transactions to hedge initially its
exposure with respect to the Transaction, Counterparty represents and warrants
to Citi that it is not aware of any material nonpublic information concerning
itself or the Shares.
Limit on Beneficial Ownership; Share Accumulation Condition. Notwithstanding any
other provisions hereof, Citi may not exercise any Warrant hereunder, Automatic
Exercise shall not apply with respect thereto, and no delivery hereunder
(including pursuant to provisions opposite the headings “Alternative
Calculations and Counterparty Payments on Early Termination and on Certain
Extraordinary Events,” “Registration/Private Placement Procedures,” “Limitation
on Delivery of Shares” or Annex A) shall be made, to the extent (but only to the
extent) that the receipt of any Shares upon such exercise or delivery would

12



--------------------------------------------------------------------------------



 



result in the Equity Percentage (as defined below) exceeding 4.9% or an
Ownership Trigger (as defined below) being met. In addition, Citi agrees that if
at any time a delivery of Shares hereunder would result in a Share Accumulation
Condition, it shall so notify Counterparty and instruct Counterparty to defer
such delivery to the extent necessary to avoid the existence of a Share
Accumulation Condition. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that such delivery would result
in the Equity Percentage exceeding 4.9% or an Ownership Trigger being met. If
any delivery owed to Citi or exercise hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery and Citi’s right to exercise a Warrant shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Clearance System Business Day after, Citi gives notice
to Counterparty that such exercise or delivery would not result in the Equity
Percentage exceeding 4.9%, an Ownership Trigger being met, or a Share
Accumulation Condition, as applicable. “Share Accumulation Condition” means
that, at any time of determination, the number of Shares previously delivered to
Citi pursuant to the exercise of Warrants and then still owned by Citi is
greater than 2,048,975 (as such number may be adjusted from time to time by the
Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares.)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Citi with a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Warrant
Equity Percentage (as defined below) is greater by 0.5% or more than the Warrant
Equity Percentage set forth in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater by 0.5% or more than
the Warrant Equity Percentage as of the date hereof). The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, of (1) the
numerator of which is the Number of Warrants, and (2) the denominator of which
is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Citi and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
person (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Citi’s hedging activities as a consequence of
becoming, or of the risk of becoming, an “insider” as defined under Section 16
of the Exchange Act, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expense (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Counterparty’s failure to provide Citi with a Repurchase Notice on the day
and in the manner specified herein, and to reimburse, upon written request, each
of such Indemnified Persons for any reasonable legal or other expenses incurred
in connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall be relieved from liability to the extent that the Indemnified
Person fails promptly to notify Counterparty of any action commenced against it
in respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Counterparty, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or

13



--------------------------------------------------------------------------------



 



remedies that may otherwise be available to any Indemnified Person at law or in
equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.
Foreign Ownership Notices. Promptly following any determination by Counterparty
of the percentage (“Foreign Ownership Percentage”) of its “capital stock” owned
of record or voted by “aliens” and other persons described in Section 310 (b)(4)
of the Communications Act of 1934 (or any successor provisions) (in each case
within the meaning of such Section 310(b)(4)) and on any date on which
Counterparty is obligated to deliver a Repurchase Notice, Counterparty shall
provide Citi with a written notice setting out the Foreign Ownership Percentage
and the Pro Forma Foreign Ownership Percentage; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Citi in
connection with this Transaction. “Pro Forma Foreign Ownership Percentage” means
the Foreign Ownership Percentage determined as if Citi owned a number of Shares
equal to the Number of Warrants.
Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 4,403,664 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Citi of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.
Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Citi may choose to treat part of the Transaction as the sole
Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:
(i) Citi reasonably determines based on the advice of counsel that it is
advisable to terminate a portion of the Transaction so that Citi’s related
hedging activities will comply with applicable securities laws, rules or
regulations;
(ii) The Shares are not approved for listing on the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);
(iii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act or any successor provisions, including any
group acting for the purpose of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act or any
successor provision) is or becomes the “beneficial owner” (as that term is used
in Rule 13d-3 under the Exchange Act), directly or indirectly, of shares
representing 50% or more of the total voting power of all outstanding classes of

14



--------------------------------------------------------------------------------



 



Counterparty’s capital stock or other interests normally entitled (without
regard to the occurrence of any contingency) to vote in the election of the
board of directors, managers or trustees (“voting stock”) or has the power,
directly or indirectly, to elect a majority of the members of Counterparty’s
board of directors;
(iv) Counterparty consolidates with, enters into a binding share exchange with,
or merges with or into, another person, or Counterparty sells, assigns, conveys,
transfers, leases or otherwise disposes in one transaction or a series of
transactions of all or substantially all of its assets, or any person
consolidates with, or merges with or into, Counterparty, in any such event,
other than any transaction:
(1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction; or
(2) in which at least 95% of the consideration paid for the Shares (other than
cash payments for fractional shares or pursuant to dissenters’ appraisal rights)
consists of shares of common stock traded on the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors) (or which will be so traded immediately following such
transaction);
(v) (a) individuals who on the Effective Date constituted Counterparty’s board
of directors and (b) any new directors whose election to Counterparty’s board of
directors or whose nomination for election by Counterparty’s stockholders was
approved by at least a majority of the directors at the time of such election or
nomination still in office either who were directors on the Effective Date or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of Counterparty’s board of directors;
(vi) the holders of Counterparty’s capital stock approve any plan or proposal
for liquidation or dissolution of Counterparty; or
(vii) a determination by Counterparty that Citi is a “Disqualified Person” or
any action by Counterparty to cause any shares owned by Citi to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions).
Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Citi may, subject to applicable law, freely transfer and assign all of
its rights and obligations under the Transaction without the consent of
Counterparty.
If, as determined in Citi’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 4.9% or the Pro Forma Foreign Ownership Percentage exceeds
22.0% or (2) Citi, Citi Group (as defined below) or any person whose ownership
position would be aggregated with that of Citi or Citi Group (Citi, Citi Group
or any such person, a “Citi Person”) under Section 203 of the Delaware General
Corporation Law (the “DGCL Takeover Statute”) or other federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”) or the Amended and Restated Rights Agreement between Gaylord
Entertainment Company and Computershare Trust Company, N.A., dated as of
March 9, 2009 (as may be amended, modified or supplemented from time to time,
the “Rights Agreement”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership,
or could be reasonably viewed as meeting any of the foregoing, in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
(I) reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Citi Person under Applicable Laws (including, without
limitation, “interested shareholder” or “acquiring Person” status under the DGCL
Takeover Statute) and with respect to which such requirements have not been met
or the relevant approval has not been received, (II) a distribution date (or
other event with similar consequences) under the Rights Agreement or (III) give
rise to a

15



--------------------------------------------------------------------------------



 



designation of Citi as a “Disqualified Person” or cause any shares owned by Citi
to be subject to redemption or to any suspension of rights of stock ownership
(in each case pursuant to or within the meaning of Article IV(D) of the Restated
Certificate of Incorporation of Counterparty or any analogous or successor
provisions) (this clause (2)(x), the “Ownership Trigger”) minus (y) 1% of the
number of Shares outstanding on the date of determination (either such condition
described in clause (1) or (2), an “Excess Ownership Position”), and (b) Citi is
unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing and terms and within a time period reasonably acceptable
to it of all or a portion of this Transaction pursuant to the preceding
paragraph such that an Excess Ownership Position no longer exists, Citi may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that an Excess
Ownership Position no longer exists following such partial termination. In the
event that Citi so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the Terminated Portion (allocated among the Components thereof
in the discretion of Citi), (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such Transaction shall be the
only Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events” shall apply to any amount
that is payable by Counterparty to Citi pursuant to this sentence). The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Citi and any of its affiliates
subject to aggregation with Citi for purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Citi
(collectively, “Citi Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day and (B) the
denominator of which is the number of Shares outstanding on such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Citi to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, Citi may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Citi’s obligations in respect of the Transaction and
any such designee may assume such obligations. Citi shall be discharged of its
obligations to Counterparty to the extent of any such performance.
Amendments to Equity Definitions. (a) Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by: (i) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (ii) replacing “will lend” with “lends” in
subsection (B); and (iii) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence; and (b) Section 12.9(b)(v) of the Equity Definitions is
hereby amended by: (i) adding the word “or” immediately before subsection “(B)”
and deleting the comma at the end of subsection (A); (ii) (1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) deleting the penultimate sentence in its entirety and
replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other”; and (iii) deleting
subsection (X) in its entirety and the words “or (Y)” immediately following
subsection (X).
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND

16



--------------------------------------------------------------------------------



 



CERTIFICATIONS PROVIDED HEREIN.
Governing law: The law of the State of New York.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
Attention: General Counsel
Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) Citi
Citibank N.A.
390 Greenwich Street.
New York, NY 10013
Attention:     Equity Derivatives
Telephone:     (212) 723-8328
Facsimile:     (212) 723-7357
with a copy to:
Citibank N.A.
250 West Street, 10th Floor
New York, New York 10013
Attention:     GCIB Legal Group — Derivatives
Telephone:     (212) 816-2211
Facsimile:     (212) 816-7772
Hard copies of the confirmation should be returned to:
Citibank N.A.
333 West 34th Street

17



--------------------------------------------------------------------------------



 



2nd Floor
New York, NY 10001
Attention: Confirmation Unit
This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Citi a facsimile of the fully-executed
Confirmation to Citi at (212) 723-8328. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
[SIGNATURE PAGES FOLLOW]

18



--------------------------------------------------------------------------------



 



Very truly yours,
CITIBANK N.A.

         
By:
  /s/ James Heathcote    
 
 
 
Name: James Heathcote    
 
  Title: Authorized Signatory    

[Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
GAYLORD ENTERTAINMENT COMPANY

         
By:
  /s/ Carter R. Todd    
 
 
 
Name: Carter R. Todd    
 
  Title: EVP and General Counsel    

[Counterparty Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



ANNEX A
Registration Settlement and Private Placement Settlement

(i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Citi; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Citi (or any affiliate designated by Citi) of
the Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Restricted Shares by Citi (or any such
affiliate of Citi). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Citi, due diligence
rights (for Citi or any buyer of the Restricted Shares designated by Citi),
opinions and certificates, and such other documentation as is customary for
private placement agreements for private placements of equity securities of
issuers of its size, all reasonably acceptable to Citi. In the event of a
Private Placement Settlement, the Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, shall be deemed to be the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
plus an additional amount (determined from time to time by the Calculation Agent
in its commercially reasonable judgment) attributable to interest that would be
earned on such Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by Citi as provided herein) at a rate equal to the open Federal Funds
Rate plus 100 basis points per annum for the period from, and including, such
Settlement Date or the date on which the Counterparty Payment Obligation is due,
respectively, to, but excluding, the related date on which all the Restricted
Shares have been sold and calculated on an Actual/360 basis.

(ii)   If Counterparty elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Counterparty shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Citi, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity underwriting agreements for
resales of equity securities of issuers of its size, all reasonably acceptable
to Citi. If Citi, in its sole reasonable discretion, is not satisfied with such
procedures and documentation, Private Placement Settlement shall apply. If Citi
is satisfied with such procedures and documentation, it shall sell the
Restricted Shares (and any Make-whole Shares) pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (and any Make-whole
Shares) and ending on the earliest of (i) the Exchange Business Day on which
Citi completes the sale of all Restricted Shares or, in the case of settlement
of Termination Delivery Units, a sufficient number of Restricted Shares so that
the realized net proceeds of such sales exceed the Counterparty Payment
Obligation, (ii) the date upon which all Restricted Shares (and any Make-whole
Shares) have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) and (iii) the date upon which all Restricted Shares
(and any Make-whole Shares) may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) without any
further restriction whatsoever.

(iii)   If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Citi by the open of
the regular trading session on the Exchange on

A-1



--------------------------------------------------------------------------------



 



    the Exchange Business Day immediately following the last day of the Resale
Period the amount of such excess (the “Additional Amount”), at its option,
either in cash or in a number of Restricted Shares (“Make-whole Shares”,
provided that the aggregate number of Restricted Shares and Make-whole Shares
delivered shall not exceed the Maximum Delivery Amount) that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a value
equal to the Additional Amount. If Counterparty elects to pay the Additional
Amount in Make-whole Shares, Counterparty shall elect whether the requirements
and provisions for either Private Placement Settlement or Registration
Settlement shall apply to such payment. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitation on Delivery of Shares”. “Freely Tradeable Value” means the value of
the number of Shares delivered to Citi which such Shares would have if they were
freely tradeable (without prospectus delivery) upon receipt by Citi, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

A-2



--------------------------------------------------------------------------------



 



ANNEX B
The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

     
Strike Price:
  USD32.70
 
   
Premium:
  USD7,290,000
 
   
Final Disruption Date:
  June 24, 2015

B-1



--------------------------------------------------------------------------------



 



ANNEX C
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

          Component Number   Number of Warrants   Expiration Date 1.   24,465  
01/02/15 2.   24,465   01/05/15 3.   24,465   01/06/15 4.   24,465   01/07/15 5.
  24,465   01/08/15 6.   24,465   01/09/15 7.   24,465   01/12/15 8.   24,465  
01/13/15 9.   24,465   01/14/15 10.   24,465   01/15/15 11.   24,465   01/16/15
12.   24,465   01/20/15 13.   24,465   01/21/15 14.   24,465   01/22/15 15.  
24,465   01/23/15 16.   24,465   01/26/15 17.   24,465   01/27/15 18.   24,465  
01/28/15 19.   24,465   01/29/15 20.   24,465   01/30/15 21.   24,465   02/02/15
22.   24,465   02/03/15 23.   24,465   02/04/15 24.   24,465   02/05/15 25.  
24,465   02/06/15 26.   24,465   02/09/15 27.   24,465   02/10/15 28.   24,465  
02/11/15 29.   24,465   02/12/15 30.   24,465   02/13/15 31.   24,465   02/17/15
32.   24,465   02/18/15 33.   24,465   02/19/15 34.   24,465   02/20/15 35.  
24,465   02/23/15 36.   24,465   02/24/15 37.   24,465   02/25/15 38.   24,465  
02/26/15 39.   24,465   02/27/15

C-1



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 40.   24,465  
03/02/15 41.   24,465   03/03/15 42.   24,465   03/04/15 43.   24,465   03/05/15
44.   24,465   03/06/15 45.   24,465   03/09/15 46.   24,465   03/10/15 47.  
24,465   03/11/15 48.   24,465   03/12/15 49.   24,465   03/13/15 50.   24,465  
03/16/15 51.   24,465   03/17/15 52.   24,465   03/18/15 53.   24,465   03/19/15
54.   24,465   03/20/15 55.   24,465   03/23/15 56.   24,465   03/24/15 57.  
24,465   03/25/15 58.   24,465   03/26/15 59.   24,465   03/27/15 60.   24,465  
03/30/15 61.   24,465   03/31/15 62.   24,465   04/01/15 63.   24,465   04/02/15
64.   24,465   04/06/15 65.   24,465   04/07/15 66.   24,465   04/08/15 67.  
24,465   04/09/15 68.   24,465   04/10/15 69.   24,465   04/13/15 70.   24,465  
04/14/15 71.   24,465   04/15/15 72.   24,465   04/16/15 73.   24,465   04/17/15
74.   24,465   04/20/15 75.   24,465   04/21/15 76.   24,465   04/22/15 77.  
24,465   04/23/15 78.   24,465   04/24/15 79.   24,465   04/27/15 80.   24,465  
04/28/15 81.   24,465   04/29/15 82.   24,465   04/30/15 83.   24,465   05/01/15
84.   24,465   05/04/15 85.   24,465   05/05/15

C-2



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 86.   24,465  
05/06/15 87.   24,465   05/07/15 88.   24,465   05/08/15 89.   24,465   05/11/15
90.   24,447   05/12/15

C-3